t c memo united_states tax_court eddie lee williams petitioner v commissioner of internal revenue respondent docket no filed date eddie lee williams pro_se elizabeth downs for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a in effect at the time the petition was filed in this case and rule sec_180 sec_181 and sec_183 the court agrees with and unless otherwise indicated section references are to the internal_revenue_code in effect during the years in issue and continued adopts the opinion of the special_trial_judge as set forth below opinion of the special_trial_judge dinan special_trial_judge for the taxable years and respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure sec_6651 additions to tax of dollar_figure and dollar_figure and sec_6654 additions to tax of dollar_figure and dollar_figure the issues for decision are whether petitioner received unreported income from cocaine sales in the amounts determined by respondent and if so whether this income is subject_to federal income_taxation and whether petitioner is liable for the additions to tax for failure_to_file timely returns and for failure to make estimated income_tax payments background some of the facts have been deemed stipulated pursuant to rule f and are so found these stipulations of fact and the attached exhibits are incorporated herein by this reference on the date the petition was filed in this case petitioner resided in the federal correctional institution at el reno oklahoma during the years in issue petitioner resided in ardmore oklahoma and was married to sherry l williams petitioner filed continued rule references are to the tax_court rules_of_practice and procedure joint federal_income_tax returns with his wife for the years and reporting gross_income of dollar_figure dollar_figure and dollar_figure respectively the gross_income reported on these returns consisted solely of wages earned by petitioner’s wife petitioner’s return for reflected zero income_tax_liability in date petitioner and several codefendants were indicted under federal_law on counts of drug offenses and money laundering in date petitioner was convicted on counts of the indictment and received a 30-year sentence of imprisonment petitioner’s conviction reflects that during and through date petitioner managed a continuing criminal enterprise involving cocaine distribution and that he received and spent the proceeds of that enterprise petitioner kept no records of his income or expenses with respect to his purchase and sale of cocaine during the years in issue petitioner did not file federal_income_tax returns for taxable years and after petitioner was convicted he was issued a notice of jeopardy_assessment followed by a statutory_notice_of_deficiency for and in the notice_of_deficiency respondent determined petitioner’s tax_liabilities and deficiencies based upon a filing_status of married_filing_separately as follows unreported income dollar_figure dollar_figure personal_exemption deduction big_number big_number standard_deduction big_number big_number self-employment_income tax deduction -0- taxable_income big_number big_number income_tax big_number self-employment_income tax big_number big_number total_tax liability deficiency big_number big_number respondent determined the total_amounts of unreported income by analyzing petitioner’s cash transactions during the years in issue the notice_of_deficiency reflects the following reconstruction of petitioner’s income dollar_figure dollar_figure cash bank_deposits cash wires big_number cashier’s checks -0- money orders big_number big_number cash expenditures hyundai big_number -0- hyundai big_number -0- refrigerator big_number -0- home improvements big_number -0- underground sprinkler big_number -0- new sod big_number -0- security system big_number -0- mercedes downpayment big_number -0- tennis bracelet big_number -0- attorney fees -0- big_number total cash transactions big_number big_number less duplicated items big_number -0- total income big_number big_number in addition to the deficiencies respondent determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 for both of the years in issue respondent based his determination of petitioner’s liability for the sec_6654 addition_to_tax on a required_annual_payment of percent of petitioner’s current_year tax_liability as determined in the notice_of_deficiency discussion the first issue for decision is whether petitioner received unreported income from cocaine sales in the amounts determined by respondent and if so whether this income is subject_to federal income_taxation sec_1 of the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived this broad definition includes income obtained from illegal sources 366_us_213 sec_1_61-14 income_tax regs separately sec_1401 imposes a tax on the self- employment income of every individual self-employment_income is defined generally as net_earnings_from_self-employment which in turn means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowable by this subtitle which are attributable to such trade_or_business sec_1402 and b trade_or_business as used in this context has been construed to encompass not only legal but also illegal business activities peyton v commissioner tcmemo_2003_146 the provisions of sec_1401 and sec_1402 differed significantly from to we have reviewed respondent’s calculations in both years and find them to be correct under the applicable provisions of the code we note that the sec continued taxpayers are required to maintain records sufficient to establish the amounts of income deductions and other items which underlie their federal_income_tax liabilities sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer fails to keep adequate_records the commissioner may reconstruct the taxpayer’s income by any method that is reasonable under the circumstances 92_tc_661 see also 536_us_238 stating that the assessment authority of the irs is not exceeded when the irs estimates an individual’s tax liability--as long as the method used to make the estimate is a ‘reasonable’ one the reconstruction need not be exact so long as it is reasonable and substantially correct petzoldt v commissioner supra pincite 43_tc_824 the bank deposit and cash expenditure method is recognized as a reasonable method of reconstructing income 94_tc_654 70_tc_1057 this method is premised on the assumption that the taxpayer has disposed of unreported income by depositing part of it into bank accounts and by making cash expenditures of the other part continued f self-employment_income tax deduction was not applicable in social_security amendments of publaw_98_21 97_stat_91 as a general_rule the taxpayer bears the burden of proving the commissioner’s determinations to be in error rule a certain courts have recognized a limited exception to the general_rule where the notice_of_deficiency determines that the taxpayer failed to report income particularly income derived from illegal activities 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 596_f2d_358 9th cir revg 67_tc_672 in such circumstances the commissioner must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer with an income-producing activity petzoldt v commissioner supra pincite because respondent has shown that petitioner was convicted of the illegal distribution of cocaine and that petitioner received and spent proceeds from the sale thereof respondent has linked petitioner to the relevant income-producing activity respondent provided this court with summary documents evidencing the various cash deposits and expenditures underlying his determination of the amounts of unreported income these summaries generally were produced by respondent during the criminal investigation and prosecution of petitioner although sec_7491 which shifts the burden of production and or proof under certain circumstances does not apply in the present case because the underlying examination commenced prior to date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 not all of the supporting documents are in the record nothing in the record calls into question the accuracy of these summaries petitioner himself does not dispute their accuracy in petitioner’s objections to respondent’s stipulations he summarizes his position in this case stating that he does not contest that he received the amount of money of dollar_figure and dollar_figure for the years of and petitioner does object to these amounts being described as taxable_income and subject_to tax penalties under sec_6651 and sec_6654 also petitioner from to took out large cash advancements from numerous credit card accounts which totaled in excess of dollar_figure additionally petitioner will show this court and the respondent that he can produce documentation credit card information that will make up the difference of dollar_figure to balance out the total amount of dollar_figure that the respondent claims is earned and or gross_income that is subject_to taxation but that the petitioner rebutts sic as being income at all and not subject_to taxation by the internal revenue that said claim by the respondent is arbitrary and exaggerated in that said monies were not derived from any type of income that could be subject_to any_tax by the federal government petitioner’s testimony at trial in support of this argument can be summarized as follows the cash petitioner used for the majority of the various deposits and expenditures during the years in issue was obtained through credit card cash advances petitioner obtained these advances in or before he then gave the cash to his father who kept it in a suitcase in the trunk of a car in his backyard petitioner retrieved the cash from his father in but held onto it until the years in issue when he began making periodic cash deposits of varying amounts into several different checking accounts petitioner kept the cash through this period of time despite attempts by credit card issuers to collect from him on outstanding debts our evaluation of petitioner’s testimony is founded upon the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life 58_tc_560 see also 87_tc_74 we do not find to be credible petitioner’s uncorroborated testimony concerning the credit card cash advances we find it unlikely that petitioner was able to secure such large cash advances that petitioner with the help of his father then hoarded these cash advances for several years and that petitioner then began depositing this money in small amounts into bank accounts we find that petitioner did not have a cash hoard prior to the years in issue and that he instead was using proceeds from the drug sales to make the cash expenditures and cash bank_deposits in question accordingly we sustain respondent’s determination that petitioner received unreported income in the amounts reflected in the notice_of_deficiency income which is includable in petitioner’s gross_income and subject_to federal income_taxation under sec_1 and petitioner has cited various statutes and cases in support of his contention that the income at issue is not taxable we need not address these arguments in detail respondent’s determinations are in accordance with the law as discussed above and the law cited by petitioner is not applicable to the case at hand the second issue for decision is whether petitioner is liable for the additions to tax for failure_to_file timely returns and for failure to make estimated income_tax payments sec_6651 imposes an addition_to_tax for failure_to_file a timely return this addition_to_tax equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which the failure_to_file continues up to a maximum of percent a taxpayer may avoid this addition_to_tax if he establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 reasonable_cause exists where a taxpayer is unable to file a return within the prescribed time despite the exercise of ordinary business care and prudence 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite petitioner did not file a return in either or petitioner does not assert and there is nothing in the record which indicates that petitioner had reasonable_cause for his failure_to_file the returns consequently we sustain respondent’s determination that petitioner is liable for the sec_6651 addition_to_tax for each year in issue sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax as relevant here each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of the individual’s tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first as relevant to this case the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year is less than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax_liability for the preceding_taxable_year was zero sec_6654 respondent’s determination that petitioner underpaid his estimated_taxes is based on petitioner’s tax_liability as determined in the statutory_notice_of_deficiency this determination is correct with respect to taxable_year because petitioner did not file a return for taxable_year or sec_6654 however this determination is incorrect with respect to taxable_year petitioner and his wife filed a joint federal_income_tax return for taxable_year which reflected gross_income of dollar_figure and a tax_liability of zero thus because percent of petitioner’s tax_liability as shown on his filed return was zero petitioner was not required to make estimated_tax payments for sec_6654 finally we briefly address an issue raised by respondent at trial concerning the application of the statute_of_limitations on collections a period of limitations on collections begins when an assessment of tax has been made including a jeopardy_assessment and generally runs for years sec_6502 however where a taxpayer petitions this court in response to a statutory_notice_of_deficiency the period of limitations for collection of the deficiency is suspended until days after the court’s decision becomes final sec_6503 thus the period of limitations on collections has not expired in this case see estate of iaconi v commissioner tcmemo_1961_106 to reflect the foregoing decision will be entered for respondent except with respect to the sec_6654 addition_to_tax for
